          Case 2:19-cv-01954-JCM-NJK Document 30 Filed 10/26/20 Page 1 of 1




 1
 2
 3
 4
 5                           UNITED STATES DISTRICT COURT
 6                                  DISTRICT OF NEVADA
 7
     HERIBERTO PLAZA, JR.,
 8                                                     Case No.: 2:19-cv-01954-JCM-NJK
           Plaintiff(s),
 9                                                                  ORDER
     v.
10
     GEICO GENERAL INSURANCE
11   COMPANY,
12         Defendant(s).
13         The joint proposed pretrial order was due on October 9, 2020. Docket No. 28. To date,
14 one has not been filed. Accordingly, the parties must file a joint proposed pretrial order by
15 November 9, 2020.
16        IT IS SO ORDERED.
17        Dated: October 26, 2020
18                                                          ______________________________
                                                            Nancy J. Koppe
19                                                          United States Magistrate Judge
20
21
22
23
24
25
26
27
28

                                                 1
